
	

114 HJ 58 IH: Proposing an amendment to the Constitution of the United States relating to the authority of Congress and the States to regulate contributions and expenditures in political campaigns and to enact public financing systems for such campaigns.
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2015
			Mr. Schiff (for himself, Mr. Cartwright, Mr. Cohen, Mr. DeSaulnier, Mr. Garamendi, Mr. Himes, Ms. Lee, Mr. Lynch, Ms. Norton, Mr. Rangel, Ms. Tsongas, Mr. Van Hollen, Mr. Welch, and Mr. Keating) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to the authority of
			 Congress and the States to regulate contributions and expenditures in
			 political campaigns and to enact public financing systems for such
			 campaigns.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Nothing in this Constitution shall be construed to forbid Congress or the States from imposing reasonable content-neutral limitations on private campaign contributions or independent election expenditures, or from enacting systems of public campaign financing, including those designed to restrict the influence of private wealth by offsetting campaign spending or independent expenditures with increased public funding.
					.
		
